Citation Nr: 0123854	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of status post left knee lateral release, 
currently rated zero percent disabling.

2.  Evaluation of sarcoidosis, currently rated zero percent 
disabling. 

3.  Evaluation of mitral valve prolapse, currently rated zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 until 
February 1988.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1996 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which granted service connection for status post 
left knee lateral release, sarcoidosis, and mitral valve 
prolapse, but denied compensable evaluations in each respect.  

The left knee issue will be considered below.  The remaining 
issues will be addressed in the Remand section of this 
document which follows the Order section below.

It is noted that there is a statement of the case on three 
other issues.  There is not a timely substantive appeal on 
file and those issues were not certified to the Board.  
Accordingly, the issues on the title page are those for 
appellate review at this time.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to status 
post left knee lateral release has been obtained by the RO.

2.  Status post left knee lateral release is manifested by 
tenderness, slight limitation of motion, evidence of swelling 
and reported complaints of pain and stiffness resulting in 
some degree of functional loss.

3.  The symptoms more nearly approximate slight left knee 
impairment; moderate left knee impairment has not been shown.  
There is no clinical evidence of arthritis, and there is no 
showing of instability or subluxation.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation, but no 
more, for status post left knee lateral release have been 
met, effective from June 27, 1996.  38 U.S.C.A. §§ 1155, 5100 
et. seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2000); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); Fenderson v. West, 
12 Vet. App. 119, 126 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was afforded a VA joints examination in July 1996 
and rendered a history of a lateral release of the left knee 
in service.  It was reported that she felt the surgery had 
been unsuccessful as she had developed more severe and 
prolonged  pain, and currently had constant daily pain in her 
left knee.  She stated that prolonged standing, walking, 
climbing and cold damp weather made her knee pain worse, and 
that occasionally, she felt as if her knee was going to give 
way.  

Examination of the left knee revealed a three-inch lateral 
scar which was well healed and nontender.  Extension was zero 
degrees and flexion was possible to 110 degrees.  There was 
mild tenderness in the posterior fossa but no evidence of any 
cystic lesions in that area.  Following examination, 
diagnoses of postoperative lateral release of the left knee 
and degenerative joint disease of the left knee were 
rendered.  The examiner noted that an X-ray would be 
performed.  Subsequent radiologic study of the left knee 
revealed an unremarkable study with no evidence of 
significant abnormality. 

Service connection was granted for status post left knee 
lateral release by rating action dated in November 1996, 
effective from June 27, 1996.  In instances where the veteran 
disagrees with the initial rating, the entire evidentiary 
record from the time of the veteran's claim for service 
connection to the present is of importance in determining the 
proper evaluation of disability, and staged ratings are to be 
considered in order to reflect the changing level of severity 
of a disability during this period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran asserts that the symptoms associated with her 
service-connected left knee disability are more disabling 
than reflected by the currently assigned noncompensable 
disability evaluation and warrant a higher rating.  It is 
contended that the most recent VA examinations of the 
service-connected disabilities have been inadequate for 
rating purposes and that re-examination is in order.

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The history of a disability must be 
considered.  See 38 C.F.R. §§ 4.1, 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  Moderate impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.

Limitation of flexion of the leg is rated noncompensably 
disabling where flexion is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  
Limitation of extension of the leg is rated noncompensably 
disabling where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.

Extensive VA outpatient clinical records dating from 1997 
reflect that the appellant was treated for a number of 
complaints and disorders, including bilateral lower extremity 
symptomatology.  On VA examination in March 1997, following 
reported symptoms which included pain, weakness, and numbness 
of the legs, an impression of severe cervical spondylitis and 
cervical disc disease with the possibility of herniated 
nucleus pulposus was rendered.  No diagnosis or complaint 
specific to the left knee was recorded.  

The veteran underwent a VA joint examination in May 1998 
where it was noted that she continued to have some left knee 
pain and stiffness.  She related that her left knee gave out 
at times.  It was reported that neurologic examination of the 
lower extremities was normal, and that gait and knee flexors 
and extensors were also normal.  Extension was noted to be 
full to zero degrees, and flexion was to 110 degrees.  It was 
indicated that there was no evidence of easy fatigability or 
incoordination, but that there was evidence of loss of range 
of motion due to pain.  An impression of left knee strain 
with range of motion as noted was rendered.  

On VA examination of the left knee in December 1999, the 
veteran reiterated that there had been no change in her 
symptoms since surgery in service, and that she continued to 
experience problems posteriorly in the knee with a pins and 
needles sensation, and an aching radiating into the hip, and 
down into the foot.  She said that nerve conduction studies 
had shown "nerve damage in the left leg."  Objective 
findings disclosed no malalignment or joint swelling.  It was 
observed that there was a little more prominence of the left 
patella as compared to the right, but no showing of muscle 
atrophy.  It was noted that there was a pocket-like skin 
formation just lateral to the patella overlying the joint 
line which was not tender.  It was reported that there was no 
loss of motion, and no areas of tenderness or crepitation.  
It was indicated, however, that there was slight posterior 
swelling when compared to the right knee.  The patella 
appeared to track normally.  An impression of symptomatic 
left knee area with X-ray within normal limits was rendered.  

The veteran was afforded a VA scar examination in August 2000 
where it was observed that there was a scar of the lateral 
aspect of the left knee measuring two inches.  It was 
depressed by 1/4 inch and was not tender to palpation.  It was 
reported that there was no limitation of function of the knee 
at that time, and that deep tendon reflexes were physiologic.  
It was noted that the veteran did have some numbness and 
tingling of the legs and hands for which she had had previous 
electromyogram studies and had been seen by a neurologist.  
Impressions following examination included polyneuropathy.  
No left knee diagnosis was rendered.  

Legal analysis

The Board initially points out that the veteran has been 
noted to have neurologic symptoms, including pain, numbness, 
tingling and weakness affecting both upper and lower 
extremities which have been primarily diagnosed as 
polyneuropathy.  It is found that such complaints are 
distinct from the symptomatology attributable to the service-
connected status post lateral release. 

Examination of the left knee during the long appeal period 
has disclosed some evidence of tenderness and slightly 
decreased range of motion.  A symptomatic left knee was 
indicated on VA evaluation in 1998, and evidence of swelling 
was noted in December 1999.  Recent VA examination does not 
reflect evidence of significant objective findings, and there 
is no clinical indication that the left knee disability 
directly results in any specific manifestations such as 
weakened movement, incoordination, excess fatigability or 
pain with normal use.  The Board finds, however, that while 
the appellant was not found to have any limitation of motion 
in December 1999, and was noted to have no limitation of 
function of the knee in August 2000, the totality of the 
clinical evidence, to include her complaints of continuing 
pain and stiffness attests to some chronic degree of 
symptomatology.  It is shown that all recent VA joint 
examinations have indicated some type of symptomatic process 
referable to the left knee.  The Board thus finds that 
notwithstanding the clinical evidence which demonstrates that 
left knee function is substantially full, there is some 
evidence that symptoms incident to service-connected 
disability does impact the veteran's left knee to some 
extent.  On the basis such evidence, and with consideration 
of DeLuca, the Board is of the opinion that the veteran's 
reported symptoms of left knee pain may be considered slight 
impairment, warranting a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, dating back to the 
original grant of service connection  See Fenderson.  The 
Board finds, however, that absent a showing of more 
significant objective evidence of left knee pathology which 
may be attributable to the service-connected status post left 
knee lateral release, an evaluation in excess of 10 percent 
is not warranted under any applicable rating criteria. 

In that regard, it is noted that there is no evidence of 
subluxation or instability.  There is slight limitation of 
motion, but not to a compensable degree under the rating 
provisions.

The Board also notes that the service-connected left knee 
disability does not warrant a separate rating under 
Diagnostic Code 5003 in this instance, as there is no 
clinical evidence of arthritis.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).  

Additionally, On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of this 
rating claim as the requirements of the new law have already 
been adequately satisfied in this case as to this issue.  The 
RO has notified the veteran of the information and evidence 
necessary to substantiate his claim in the statement of the 
case, and the supplemental statements of the case.  Moreover, 
there are extensive VA outpatient treatment records which do 
not document any specific treatment for the left knee, and 
she has also had a number of comprehensive examinations over 
the years in this regard which are found to be adequate for 
rating purposes under the circumstances.  The veteran has not 
indicated that additional evidence exists and should be 
obtained on the issue here in question.  Adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

A rating of 10 percent, but no more, is granted for status 
post left knee lateral release, subject to applicable 
regulations governing the payment of monetary awards.  

REMAND

The appellant asserts that the symptoms associated with her 
service-connected sarcoidosis and mitral valve prolapse have 
worsened, are more severely disabling than reflected by the 
currently assigned noncompensable disability evaluations, and 
warrant higher ratings.

The voluminous record discloses that the veteran has received 
treatment for numerous symptoms, some of which have been 
attributed to service-connected sarcoidosis and mitral valve 
prolapse.  However, a careful review of the extensive VA 
outpatient clinical records dating through May 1999 shows 
that there has been a great deal of discrepancy in the 
clinical findings with respect to the disabilities at issue, 
to include whether or not the appellant indeed has those 
disorders.  In January 1997, it was noted that an 
echocardiogram showed no evidence of mitral valve prolapse.  
The veteran was noted to have palpitations in February 1997 
and March 1998, but it was reported that mitral valve 
prolapse was ruled out.  However, in June 1997, it was 
recorded that she had arrhythmias due to mitral valve 
prolapse.

A July 1996 chest X-ray showed no evidence of lung disease.  
However, the veteran was noted to be sarcoid in October 1997 
and May 1998 with evidence of hilar adenopathy on X-ray.  In 
November 1998, it was indicated that there was no active 
pulmonary disease.  On another occasion in January 1999, it 
was reported that her recent X-rays shows no sarcoid process.  
She was afforded a VA examination in December 1999 where it 
was reported that there was no evidence of acute 
cardiopulmonary disease, and that sarcoidosis could not be 
confirmed or denied.  In addition, the record reflects that 
in February 1999, it was indicated that the appellant's 
symptoms may have been due to an unknown autoimmune disease.  
She underwent a VA neurology examination in April 1999 where 
the examiner stated that she may have had peripheral collagen 
disease as opposed to sarcoidosis.  The possibility of lupus 
has also been raised.  The Board is thus of the opinion that 
more comprehensive evaluation, to include examinations by 
specialists in cardiology and autoimmune disorders is 
required to more accurately ascertain if the veteran is 
experiencing any symptoms attributable to the service-
connected sarcoidosis and mitral valve prolapse and to what 
degree.  Therefore, further development is warranted.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional examination by a 
specialist, when indicated, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

Finally, during the course of this appeal, there has been a 
significant change in law affecting cases such as this one.  
In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These laws 
require additional assistance in developing claims, to 
include medical opinions when needed.  The RO has not had an 
opportunity to review this case in the context of the new law 
and regulations, nor have the veteran and his representative 
been informed in this regard.  Consequently, in order to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO for further development.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, and the new 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
satisfied.  Moreover, the appellant is 
notified that she may submit additional 
evidence or argument while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran 
and request that she identify the 
complete names, addresses, and 
approximate dates of treatment for all 
health care providers she has had in the 
past, from which she has received 
treatment for mitral valve prolapse and 
sarcoidosis.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain those records 
identified by the veteran which are not 
currently of record.

3.  Any and all VA outpatient records 
dating from June 1999 should be 
requested and associated with the claims 
folder.

4.  The RO should schedule the veteran 
for appropriate VA examinations to 
determine the extent of any and all 
disability associated with the service-
connected mitral valve prolapse and 
sarcoidosis.  All necessary tests and 
studies should be conducted in order to 
describe the symptomatology associated 
with each disorder.  The reports of the 
examination should contain a detailed 
account of all manifestations of each 
disability.  The claims folder should be 
made available to each examiner prior to 
evaluation.  

5.  The RO should review the examination 
reports to determine if they are in 
compliance with this remand.  If 
deficient in any manner, they should be 
returned, along with the claims file, 
for immediate corrective action.

6.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claims for a higher 
rating for mitral valve prolapse and 
sarcoidosis.  If the benefits sought are 
not granted, a supplemental statement of 
the case should be issued.  The veteran 
and her representative should be 
provided an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



